Citation Nr: 1622777	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  15-07 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran had active military service from September 1970 to September 1971.

This matter is before the Board on appeal from a March 2013 rating decision issued by the Wichita Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.  Virtual VA contains additional VA treatment records, and other documents that are irrelevant to the issues on appeal or are duplicative of what is contained in VBMS.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is not shown to have engaged in combat; his alleged stressor event in service is not combat or terrorist activity related; there is no credible supporting evidence that the claimed in-service stressor occurred; and any recorded diagnosis of PTSD is not based on an in-service stressor event corroborated by independent and credible supporting evidence.
 
2.  The preponderance of the evidence fails to establish that a chronic psychiatric disorder other than personality disorder was present in service or for several years thereafter; and the preponderance of the evidence fails to establish that a psychiatric disorder is etiologically related to the Veteran's active service.

3.  The Veteran has no service connected disabilities.



CONCLUSIONS OF LAW

1.  A psychiatric disorder, to include PTSD, was not incurred in or aggravated by active service.  38 U.S.C.A.  §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2015).

2.  Entitlement to TDIU is denied as a matter of law.  38 C.F.R. §§ 3.340, 4.16(a), (b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letter on April 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272 (1999); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Neither the Veteran nor his attorney has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  In this regard, the Board notes that service treatment records (STRs), service personnel records, and post-service treatment records were obtained.  Neither the Veteran nor his attorney has identified any available, outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  In this regard, the Veteran provided a release for private hospitalization records from St. Mary's Regional Hospital (dates of treatment unknown); however, the hospital has stated that a search resulted in no such records being located.  The Veteran was informed of this in a November 2012 report of general information.

The Veteran has been afforded an appropriate VA examination to determine the etiology of his claimed psychiatric disability.  The 2012 examination was adequate, as it was predicated on a full reading of the Veteran's medical records in the claims file.  All of the pertinent evidence of record was considered, to include the statements of the Veteran, and the examiner provided a rationale for the opinion stated, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As VA's duties to notify and assist are met, the Board will address the merits of the claim.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  With chronic diseases, such as pyschoses, shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Certain chronic diseases, such as psychoses, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38  U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).   As a psychosis has not been diagnosed, service connection via chronic disease notation during service and/or the demonstration of continuity of symptomatology is not applicable in the present case.

But service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Personality disorders are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. § 3.303(c).

To establish service connection for PTSD there must be medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f).  Where the veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, the veteran's testimony alone is not sufficient to establish the occurrence of the stressor, and it must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this regulation, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3). 

When the claimed PTSD stressor is physical or sexual assault in service, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and, statements from family members, roommates, fellow service members or clergy.  Evidence of behavior changes following the claimed assault is one type of evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(4).  Additionally, a medical opinion may be used to corroborate a personal-assault stressor.  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the Court erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor).

The Board is not required to accept an appellant's uncorroborated account of his active service experiences, however, a stressor need not be corroborated in every detail.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991); Suozzi v. Brown, 10 Vet. App. 307, 311 (1997); Pentecost v. Principi, 16 Vet. App. 124 (2002).  Just because a physician or other health professional accepted an appellant's description of his experiences as credible and diagnosed appellant as suffering from PTSD does not mean the Board is required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that he currently suffers from psychiatric disorder as a result of being drugged and raped during his military service in Germany.  He maintains that the incident happened about two months prior to his September 1971 discharge, but he never reported it out of fear.  See March 2012 VA Form 21-526, April 2012 VA Form 21-0781a and August 2015 attorney's statement.  Also, in various written statements, the Veteran asserts that his current psychiatric disorder is related to his psychiatric complaints in service.

Service personnel records show that the Veteran enlisted for a period of two years in September 1970; he was 18 years old.  In a Statement of Personal History, the Veteran reported that in August 1968 he pled guilty to "simple assault" in exchange for a six-month suspended sentence.  During service, the Veteran was stationed at Ft. Leonard Wood, Missouri, Ft. Lewis, Washington, and Baumholder, Germany (beginning in May 1971).  The Veteran received his first Article 15 in March 1971 for misconduct that occurred in February 1971 (altering a form to avoid night duty).  Despite this, the Veteran's conduct and efficiency ratings were both excellent from January 8, 1971, to May 6, 1971.  His conduct and efficiency ratings were both unsatisfactory on May 11, 1971.  The Veteran was punished in June 1971 and July 1971 under the provisions of Article 15, UCMJ, for promising to "get" his superior officer after hours and for willfully failing to get out of bed for first call, respectively.  An August 1971 Certificate from the Veteran's commanding officer for the past four months notes that the Veteran had been "at best a very poor soldier" with an appearance and living area "well below standards."  The Veteran was noted to be constantly disrespectful to his superiors, complaining and disruptive.  At the recommendation of his superior officer, the Veteran was discharged in September 1971 for unsuitability (apathy, defective attitude and inability to expend effort constructively).  

STRs show that the Veteran denied depression or excessive worry, frequent trouble sleeping, and nervous trouble of any sort at enlistment.  See September 1970 enlistment report of medical history.  A September 1970 enlistment report of medical examination shows that clinical psychiatric evaluation was normal at service entrance.  

In February 1971, the Veteran requested a mental health visit for "personal problems."  It was noted that he was not in acute distress at that time.  During the mental health consultation, the Veteran stated that he was unhappy with military service and could not take the "yelling and harassment" by his superiors.  He complained of nervousness, sleeplessness and loss of appetite.  The examining physician found no mental disease on examination and instead noted an impression of chronic, moderate passive aggressive personality with moderate depression.  He was prescribed Librium for his nerves and sent back to duty.  Later that month the Veteran was seen on sick call.  He did not wish to cooperate or report at the proper time because he was "playing in the sand."  The next day he reported to sick call to check on X-ray results for his spine.  The examiner noted that no diagnosis was noted; however, the Veteran maintained that he knew something was wrong and wished to see a private doctor.  The examiner "strongly suspect[ed] abuse of sick call" but was unable to prove this.  The Veteran was ordered to return to duty until the time of his scheduled orthopedic appointment.  The Veteran was seen in the mental hygiene department in August 1971.  As assessment of situational anxiety was noted.  Librium was prescribed.  He was seen the next day in the emergency department after allegedly taking an overdose of Librium.  He "was seen to pop several into [his] mouth."  The Veteran initially appeared frightened, wild-eyed and uncommunicative.  However, he later became fully conversant.  He would not discuss his reasons for his apparent suicide attempt.  

An August 1971 unfitness and unsuitability discharge (AR 635-212) report of medical history notes that the Veteran denied depression or excess worry, frequent trouble sleeping and nervous trouble of any sort.  An August 1971 report of psychiatric evaluation notes that the Veteran was hostile and angry on examination.  His behavior was noted be to quite immature.  He indicated that he refused to continue in the Army and stated that he would do whatever was necessary to get out of it.  He was oriented in all three spheres.  He was relevant and coherent.  The examiner noted a great deal of manipulation and immature behavior.  The Veteran reported a rather striking lack of motivation for continuation in the military.  There was no evidence of psychotic behavior or organic brain damage. The diagnoses included immature personality manifested by a longstanding history of inability to deal with anxiety producing situations.  The examiner also noted a long history of hallucinogenic drug ingestion (the Veteran was in the drug Amnesty Program because of hash and LSD) and a suicide attempt by taking Librium.  Administrative separation was recommended.  An August 1971 unfitness and unsuitability discharge (AR 635-212) report of medical examination notes that no defects or diagnoses were found on examination. 

Following service, private hospitalization records show the Veteran was admitted for five days in January 1974 and diagnosed with explosive personality (aggressive personality).  He was again admitted from August 1975 to September 1975 due to a drug problem.  The diagnoses included sustained explosive personality and drug dependence (cannabis sativa and hallucinogens).

The Veteran submitted a claim seeking service connection for mental disabilities in February 2012.  He stated that he was drugged and raped in Europe in about July 1971.  He stated that the incident took place while he was off base on a weekend pass, but did not otherwise describe the incident or where it occurred.  He stated that he was attacked by another soldier but did not name or otherwise describe his alleged attacker.  He indicated that he had not reported the incident to anyone previously.

In an April 2012 statement, the Veteran denied ever reporting being raped in service.

A December 2012 VA examination report notes that the examiner reviewed the claims file and examined the Veteran.  The Veteran reported a familial history of psychiatric disabilities (depression and bipolar disorder), drug and alcohol addiction, and suicidal behavior.  He also reported that he was physically, emotionally and verbally abused by his mother and stepfather as a child.  He had behavior problems as a child (school suspension, arrested for curfew violations).  His stepfather did not allow him to have friends, which was the reason he joined the military.  During service, he was AWOL for a period of time, for which he was reduced in rank.  The examiner noted that Veteran's contentions of being raped in service and experiencing depression since service.  The Veteran first denied reporting the rape while in service, but then later stated that he told his commanding officer who told him to forget about it.  The Veteran also stated that he told his mother about the incident a few months before she died.  Following service, he was arrested for public intoxication, assault and battery, passing bad checks and drug offenses.  The Veteran complained of depression, anxiety when around other people, low energy, poor concentration, nightmares, problems sleeping and anger.  Specifically, he stated that had been depressed since childhood, with worsening depression since about 1998.  He reported suicidal thoughts and homicidal thoughts without a current intent or plan.  He reported alcohol use since his teen years.  At first, he reported that his illicit drug use began after service, but later he stated that this began during his teen years.  

On examination, he was alert and fully oriented.  The examiner noted that the Veteran did not appear as tired as he might have been with all his reported sleep problems.  He was angry, hostile and defensive, and responded to questions with minimal information.  

The examiner diagnosed PTSD, depressive disorder (not otherwise specified), cannabis dependence, and personality disorder.   The examiner stated: 

There are some inconsistencies with the history [the Veteran] has provided to various people.  There is insufficient evidence of record to support his claimed military sexual assault.  It is this examiner's opinion that it is NOT at least as likely as not (50% probability or greater) that the veteran has a current mental diagnosis related to the symptoms he had while on active duty.  Evidence indicates pre-existing mental health and/or conduct problems that continued during his time in service.  For instance, the service records show he had several law enforcement problems prior to service -- vagrancy in 12/1968; curfew violation in 9/1969; and vagrancy again in 6/1970.  Today the veteran reported numerous law enforcement issues since service.  

RE above info given with request for medical opinion: The conduct/efficiency ratings information in the military records indicate he had problems from the time he entered service - his conduct was rated as just "fair" for the period, 10/6/70-12/9/70, with "good" efficiency.  He had "excellent" ratings for the period, 1/8/71-5/6/71, likely under different supervision at the time.  Then for the period after 5/11/71, his conduct slipped back down and was considered "unsatisfactory," likely under different command.  The records indicate there were several different people involved in disciplinary measures with him, and not just 1 particular supervisor. 

The 2/03/1971 request for [a mental health] visit (in first half of service) occurred prior to his service in Germany, which is where he says he was raped.  "Personal issues" is a vague statement and could have involved anything.  

The first Article 15 was dated 3/9/71 for misconduct that occurred on or around 2/22/71 at Ft. Washington, also prior to claimed military stressor.  

The 3/09/1971 disciplinary measure also occurred prior to claimed military stressor.  

Article 15 dated 6/21/1971 for threatening violence toward his own superior NCO (and not involving the alleged perpetrator -- vet said this man was not in his unit) - might have been after alleged military stressor, though the veteran has not been able to provide a date.  

8/12/1971 - diagnosed with situational anxiety and given Librium - Was likely due to his reaction to military disciplinary measures and the discharge proceedings.  

Today for the C&P exam, the veteran would not elaborate any further than the minimal information he provided above in the "stressor" area, but he did indicate earlier in the interview that he had not formed any good friendships during his entire time in service, most of which pre-dated claimed [military sexual trauma] incident.  That would be consistent with his pre-military background since he did not describe any real close relationships prior to service and did not talk about any family member in loving terms.  He acknowledged significant depression and anger beginning in childhood and related to the parental abusive behavior and negative attitude toward him; he also reported dropping out of school because of abuse at home, as well as at school (bullies).  Even if he had a [military sexual trauma] experience in service, that would not be the cause of his conduct/behavioral problems and drug abuse/dependence but would have added to his reasons for continued anger and depression as well as PTSD symptoms he has reported as related to both childhood and military sexual trauma.  The treatment records in the [claims file] indicate he was treated for cannabis and hallucinogen dependence (today he denied other drugs or use other than what was reported above in the substance use section; he also did not indicate today that his 1974 and 1975 hospitalizations were for drug problems - timing of this is also noted as being around the time of his civilian legal problems - he was pretty guarded and vague with info in general) .  He was described during hospitalization as being "friendly, cooperative, and was no problem on the unit." He was "slightly depressed at first, but denied suicidal ideas."  Today the veteran indicated he did not remain on meds after hospital discharges.  He reported poor life-time relationships with parents.  A passive aggressive personality and explosive personality were described in treatment records.   There was no evidence indicating he had mentioned [military sexual trauma]. 

The examiner stated the diagnosis of PTSD was only given based on the subjective report of symptoms, with abuse beginning in childhood.  She stated that the Veteran tended to "over endorse" symptoms in general.  He was reportedly not fully cooperative, making it difficult to sort out what symptoms were related to childhood abuse versus the claimed military sexual assault.  

VA treatment records dated from May 2012 to January 2013 show diagnoses of and treatment for PTSD and depression.

In August 2015, the Veteran's attorney submitted a private medical opinion from Dr. AI, who had reviewed the Veteran's claims file, including the STRs and 2012 VA examination report.  Dr. AI stated that while the Veteran has admitted to near constant physical abuse at the hands of his stepfather during childhood,  the record does not show any childhood history of sexual molestation or abuse, rape, or incest.  Dr. AI also noted the Veteran's familial history of psychiatric problems, suicidal behavior, and drug and alcohol abuse.  In addition, Dr. AI noted the Veteran's allegations of being drugged and raped by a fellow serviceman during the summer of 1971 while serving in Germany.  Dr. AI repeatedly emphasized that the evidence does not show, nor does the Veteran allege, that he was ever sexually assaulted prior to service.  

Dr. AI opined that it is at least as likely as not that STRs and service personnel records confirm the military sexual trauma claimed by the Veteran.  In this regard, Dr. AI stated that the disciplinary infraction noted prior to the date of the alleged rape was "minor" and did not affect his evaluation by his superior officer.  However, during his service in Germany, there was "clearly [a] catastrophic in severity stressor" that led to a suicide attempt and more significant disciplinary infractions.  Furthermore, Dr. AI opined that it is at least as likely as not that the Veteran has PTSD related to his military service.  In this regard, Dr. AI opined that there was no evidence of PTSD at the beginning of the Veteran's period of military service, to include during a February 1971 mental health evaluation.  Dr. AI noted the 2012 VA diagnosis of PTSD and opined that "it is reasonable possibility" that the Veteran developed PTSD related to service as an increase in severity of psychiatric symptoms (to include a suicide attempt) was noted in service. 

Finally, Dr. AI opined that the 2012 VA examination report is "of no or very little probative value," particularly as the VA examiner minimized the severity of the Veteran's psychiatric impairment and was not an advocate for the Veteran.  Dr. AI went on to detail why, in his opinion, the VA examination and opinion was inadequate.  

After reviewing the evidence of record, the Board finds that the service connection claim is not warranted.  

The Veteran did not receive any awards or decorations specifically denoting combat participation, and the record does not contain evidence otherwise showing that he engaged in combat with the enemy.  He does not argue the contrary.  Moreover, the evidence of record does not establish, nor is such contended, that the Veteran served in a location that would involve "fear of hostile military or terrorist activity" under 38 C.F.R. § 3.304(f)(3).

Instead, the Veteran alleges a sexual assault or assaults by a serviceman.  Although the Veteran is competent to testify as to experiences, his statements in the record are conflicting and his assertion is deemed not credible.  On different occasions, he has stated he did not report the assault to anyone; on other occasions he stated eh reported the assault to his commanding officer and his mother.  He has also stated that he could not recall any specifics of the alleged attack other than to say that it happened in Germany.  The Veteran has also given varied reports of his drug use and when this began.  

Consideration has been given to Dr. AI's assertion that the disciplinary problems that the Veteran experienced in service were the result of the psychological toll that the assault on him.  Personnel records do note that the Veteran received two Article 15's while in Germany, the place of the alleged assault.  However, these do not represent character changes or any new behavior problems.  The Veteran had previously received an Article 15 in March 1971, prior to his transfer to Germany.  The evidence does not support Dr. AI's assertion that the Veteran's disciplinary problems took a severe turn or were the manifestation of any psychiatric problems in response to any in-service assault.  

Regarding the Veteran's overdose/suicide attempt in August 1971, the Board notes that the Veteran stated at that time that he would he refused to continue in the Army and would do whatever was necessary to get out of it.  Previously, prior to the alleged assault, the Veteran stated he was unhappy with military service and could not take the yelling and harassment by his superiors.  

After careful review of the evidence, the Board finds that the Veteran's alleged stressor cannot be verified by the service department and is not shown by the credible evidence of record. 

The Board acknowledges that the opinion of Dr. AI is evidence in support of the claim in that it suggests that the Veteran's PTSD is related to service based on the Veteran's account of an in-service stressor.  However, this opinion lacks probative value because it does not address all the evidence of record, including the Veteran's statement that he would do whatever he needed to do to get out of the Army and the effect of the Veteran's conflicting statements on his credibility.   The Board understands that a medical opinion based on a post-service examination of a Veteran can be used to establish the occurrence of a stressor.  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011).  However, the Board does not find the Veteran to be a credible historian with respect to the claimed in-service stressor.  The opinion would therefore be predicated on an incredible history and assigned no probative value.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006) (holding that reliance on a veteran's statements renders a medical report incredible only if the Board rejects the statements of the veteran).  In contrast, the VA examination report, as noted above, provides a more thorough discussion of the evidence of record, to include both the STRs and the service personnel records.  This opinion is more probative in this case.  The Board finds that the claim of service connection for PTSD is denied.  

With regard to the remaining variously diagnosed psychiatric disorders of record, the Board first finds that, although a personality disorder with passive-aggressive and immature traits was diagnosed during service and thereafter (to include in the 1970's), personality disorders are not diseases or injuries within the meaning of legislation pertaining to compensation benefits.  38 C.F.R. § 3.303(c).  However, disability resulting from a mental disorder that is superimposed upon a personality disorder may be service-connected.  38 C.F.R. § 4.127.  In this regard, the Board notes that STRs do not reveal that a chronic psychiatric disorder was noted in service.

Furthermore, the Veteran was not shown to have any psychiatric disorder during service or any psychoses within one year of his discharge from service.  Rather, the earliest post-service medical evidence of any relevant findings is dated in 2012, when depression is noted.  This is more than 20 years after separation from active duty service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (noting that a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim).  Again, the 2012 VA examiner opined that the Veteran does not have a current psychiatric disorders related to his service, to include any complaints noted therein.

Finally, although the Board readily acknowledges that Veteran is competent to report symptoms such as depression, there is no indication that the Veteran is competent to etiologically link any such symptoms to his active service.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to provide an etiological opinion as to the development of a psychiatric disorder, which is not capable of lay observation, unlike ringing in the ears, varicose veins, or a broken leg.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating psychiatric disorders, including PTSD.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence is not competent in this regard.

The Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a psychiatric disorder, to include PTSD.  Accordingly, the benefit of the doubt doctrine does not apply and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

III.  TDIU

Total disability ratings are available to veterans with service connected disabilities who are rendered unable to work as a result of their service connected disabilities and yet do not receive a total percent rating under the schedular criteria.  See 38C.F.R. § 4.16(a) and (b).  As this suggests, the Veteran must have a service connected disability before he can receive a rating, regardless of the level. 

In this case, the Veteran has no previously service connected disabilities, and the current claim has been denied above.  Without satisfying this predicate requirement for a TDIU, the instant claim for TDIU is denied as a matter of law.


ORDER

Service connection for a psychiatric disorder, to include PTSD, is denied.

A TDIU is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


